Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, there were presented and necessarily passed upon the following questions under the Constitution of the United States, viz.: Whether the rights *754of defendant under the Fourth, Fifth and Sixth Amendments were violated. Defendant argued that certain confessions admitted on the trial should have been excluded upon the ground that these confessions were obtained during his unlawful detention, and upon the further ground that the confessions were not shown to have been voluntary beyond a reasonable doubt. The Court of Appeals held that defendant’s constitutional rights were not violated. [See 22 N Y 2d 55.]